DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a method for the conditioning of an ethylene epoxidation catalyst.
Group II, claim 9, drawn to a method for the epoxidation of ethylene.
Group III, claim 10, drawn to a method for improving the selectivity of an ethylene epoxidation catalyst.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of “contacting an ethylene epoxidation catalyst comprising a carrier, having silver and a rhenium promoter deposited thereon, with a conditioning feed gas comprising oxygen for a period of time of at least 2 hours at a temperature that is above 180°C and at most , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lockemeyer et al., US 7,485,597 B2 (Lockemeyer).  
Lockemeyer discloses preparation of a support (column 12, lines 5-50), then impregnating metals including silver and rhenium onto the support (column 13, lines 15-35), rhenium being a selectivity dopant (column 1, lines 55-56), the catalyst so prepared is tested in the production of ethylene oxide from ethylene and oxygen (i.e., the catalyst is an ethylene epoxidation catalyst) (column 13, lines 39-40). 
Lockemeyer further discloses the catalyst is treated by contacting it with a feed comprising oxygen at a temperature above 250°C, for a duration of up to 150 hours (column 5, lines 59-61) and in particular from 2 to 40 hours (column 6, line 1).
Lockemeyer further discloses that the heat treatment and the production of ethylene oxide in the same stainless U-shaped tubes (i.e., wherein the contacting of the ethylene epoxidation catalyst with the conditioning feed gas occurs in an epoxidation reactor) (column 13 lines 39 to column 1 4 lines 6); and gas composition during heat treatment for Example 2 is 9.4%v oxygen, 6.7%v carbon dioxide, balance: nitrogen, (i.e., in the absence of ethylene) (column 14, Table 1).
Lockemeyer does not explicitly disclose that the conditioning is “at a temperature that is above 180°C and at most 250°C. However, it would have been obvious to one of ordinary skill in the art to adopt a lower conditioning temperature, including that presently claimed, to optimize catalyst performance, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
The common feature between the groups does not provide a contribution over the prior art, and thus, cannot be a special technical feature. Therefore, Groups I to III do not relate to a single inventive concept under PCT Rule 13.1.

	
A telephone call was made to Attorney Larissa Piccardo on 11/04/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K. Z./Examiner, Art Unit 1732                      

                                                                                                                                                                                  
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732